Order and judgment reversed on the law, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and judgment on the pleadings directed for the defendant dismissing the complaint, with costs, pursuant to rule 112 of the Rules of Civil Practice. State lands were not subject to assessment for local *707improvements prior to the enactment of section 19 (formerly section 21) of the Public Lands Law.*  By that enactment, the State consented to the assessment of its lands for local improvements, provided, however, that notice be given to the Comptroller of the assessment showing the purpose for which it is made, the lands assessed and the amounts for which they are assessed, and referring to the law authorizing the assessment. Facts establishing the legality of the assessment are alleged by the plaintiff in his complaint. The Greater New York Charter, section 1017,  provides that assessments for local improvements shall be liens upon the real estate assessed until paid. The Public Lands Law (supra) provides that assessments shall be audited by the Comptroller and paid out of the treasury, and that sales of State lands for unpaid taxes or assessments for local improvements “ while such title vested in the State ” are void. Immunity from sale, however, does not apply to lands held by individuals purchased from the State, subject to assessments while State lands. Hagarty and Scudder, JJ., concur; Lazansky, P. J., and Carswell, J., concur in result; Davis, J., dissents.